Case: 16-41312      Document: 00514386908        Page: 1     Date Filed: 03/14/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                   No. 16-41312
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                 Summary Calendar                              FILED
                                                                         March 14, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

LUIS FELIPE CASTELLON,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 2:16-CR-54-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Luis Castellon pleaded guilty of being found unlawfully in the United


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-41312       Document: 00514386908   Page: 2   Date Filed: 03/14/2018


                                  No. 16-41312

States after deportation in violation of 8 U.S.C. § 1326(a) and (b) and was
sentenced to imprisonment but no supervised release. Castellon was released
from custody on December 14, 2017, then submitted a letter stating that his
appeal was moot in light of his release and deportation.

      “The question of whether an appeal is moot is jurisdictional.” United
States v. Villanueva-Diaz, 634 F.3d 844, 848 (5th Cir. 2011). “In criminal
cases . . . a defendant wishing to continue his appeals after the expiration of
his sentence must suffer some ‘continuing injury’ or ‘collateral consequence’
sufficient to satisfy Article III.” United States v. Juvenile Male, 564 U.S. 932,
936 (2011). Where the defendant has challenged only his expired sentence, he
has “the burden of identifying some ongoing collateral consequence that is
traceable to the challenged portion of the sentence and likely to be redressed
by a favorable judicial decision.” Id. (internal quotation marks, modification,
and citation omitted).

      Because Castellon has been released from prison, was not sentenced to
supervised release, challenges only his sentence on appeal, and fails to identify
any ongoing collateral consequence, the appeal is DISMISSED as moot.




                                        2